 
 
IC
112th CONGRESS 2d Session 
S. 3698 
IN THE HOUSE OF REPRESENTATIVES 

December 20, 2012
Referred to the Committee on Oversight and Government Reform

AN ACT 
To amend title 40, United States Code, to improve veterans service organizations access to Federal surplus personal property. 
 
 
1.Short titleThis Act may be cited as the Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2012 or the FOR VETS Act of 2012. 
2.Veterans access to Federal excess and surplus personal propertySection 549(c)(3) of title 40, United States Code, is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B)— 
(A)in clause (viii), by adding or at the end; and 
(B)by striking clause (x); and 
(3)by adding at the end the following: 
 
(C)for purposes of providing services to veterans (as defined in section 101 of title 38), to an organization whose— 
(i)membership comprises substantially veterans; and 
(ii)representatives are recognized by the Secretary of Veterans Affairs under section 5902 of title 38. . 
   Passed the Senate December 19, 2012. Nancy Erickson, Secretary   
